 


109 HR 4086 IH: To amend the Internal Revenue Code of 1986 to provide a tax credit for health insurance costs of eligible disaster relief recipients.
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4086 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit for health insurance costs of eligible disaster relief recipients. 
 
 
1.Credit for health insurance costs of eligible disaster relief recipients 
(a)In generalSection 35 of the Internal Revenue Code of 1986 (relating to health insurance costs of eligible individuals) is amended by adding at the end the following new subsection: 
 
(h)Application to disaster victims 
(1)In generalAn eligible disaster relief recipient shall be treated as an eligible individual for purposes of this section and section 7527. 
(2)Special rulesIn the case of an eligible disaster relief recipient, for purposes of this section and section 7527— 
(A)12 month limitationOnly the first 12 months that an individual is an eligible disaster relief recipient shall be treated as eligible coverage months. 
(B)Qualified health insuranceSubject to subsection (e)(3), the term qualified health insurance means— 
(i)any group or individual health insurance plan or policy under which the individual and any qualifying family members taken into account under this section were covered during the 7-day period described in paragraph (3) with respect to such eligible disaster relief recipient, and 
(ii)in the case of the subsequent non-renewal, cancellation, or termination (other than voluntarily by the individual), of any plan or policy described in clause (i), any successor or conversion plan or policy offered by an insurer, a plan sponsor, or a State program, to the individual in accordance with any applicable provision of Federal or State law. 
(C)Qualified health insurance costs credit eligibility certificateThe statement described in section 7527(d) shall be treated as a qualified health insurance costs credit eligibility certificate only if certified by the Director of the Federal Emergency Management Agency (or by any other person or entity designated by the Secretary). 
(3)Eligible disaster relief recipientFor purposes of this subsection, the term eligible disaster relief recipient means any individual— 
(A)whose primary residence, business, or primary worksite was located in a qualified disaster area, at any time during the 7-day period ending on the date that the President makes the determination described in paragraph (4) with respect to such area, or 
(B)whose employer conducted an active trade or business in a qualified disaster area during such period and, because of damage to the employer caused by the disaster, subsequently terminated the individual’s employment. 
(4)Qualified disaster areaFor purposes of this subsection, the term qualified disaster area means any area— 
(A)with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and 
(B)which is determined by the President to warrant individual or individual and public assistance from the Federal Government under the such Act.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years ending on or after August 28, 2005.  
 
